 


 HR 2379 ENR: To reauthorize the Bulletproof Vest Partnership Grant Program.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2379 
 
AN ACT 
To reauthorize the Bulletproof Vest Partnership Grant Program. 
 
 
1.Bulletproof Vest Partnership Grant Program reauthorization 
(a)In generalSection 1001(a)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(23)) is amended by striking part Y and all that follows and inserting part Y, $30,000,000 for fiscal year 2020, and each fiscal year thereafter.. (b)Program namePart Y of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531 et seq.) is amended by inserting before section 2501 the following: 
 
2500.Patrick Leahy Bulletproof Vest Partnership Grant ProgramThe program under this part shall be known as the Patrick Leahy Bulletproof Vest Partnership Grant Program..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 